UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (AMENDMENT NO.)* THE GRAYSTONE COMPANY, INC. (Name of issuer) Class A Common Stock, Par Value$0.0001Per Share (Title of class of securities) 38981A209 (CUSIP number) August 17, 2013 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: ¨Rule 13d-1(b) xRule 13d-1(c) ¨Rule 13d-1(d) * The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Persons who respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. SEC 1745 (1-06) Page 1 of 5 pages CUSIP No.38981A209 13G Page 2 of 5 Pages 1. Name of Reporting Person I.R.S. Identification Nos. of above persons (entities only). SC Capital EIN: 46-2083663 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a)o (b)o 3. SEC Use Only 4. Citizenship or Place of Organization California 5. Sole Voting Power 212,039,945* Number of Shares 6. Shared Voting Power Beneficially Owned by Each 7. Sole Dispositive Power Reporting 212,039,945* Person With: 8. Shared Dispositive Power *Consists of Class A Common Stock which the reporting person has the right to acquire by way of conversion of a security as well as shares currently owned. 9. Aggregate Amount Beneficially Owned by Each Reporting Person: 212,039,945* *Consists of Class A Common Stock which the reporting person has the right to acquire by way of conversion of a security as well as shares currently owned. 10.Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) 11.Percent of Class Represented by Amount in Row (9) 9.99% (based on the total of2,140,817,636outstanding shares of Class A Common Stock) 12. Type of Reporting Person (See Instructions) CO CUSIP No.38981A209 13G Page 3 of 5 Pages Item 1 (a) Name of Issuer: THE GRAYSTONE COMPANY, INC., a Delaware corporation (b) Address Of Issuer's Principal Executive Offices: 2620 Regatta Drive, Ste 102, Las Vegas, NV 89128 Item 2 (a) Name of Person Filing: SC Capital (b) Address of Principal Business Office, or, if none, Residence: 5000 Birch Street, Newport Beach, CA 92660 (c) Citizenship: California (d) Title of Class of Securities: Class A Common Stock, Par Value $0.0001 Per Share (e) Cusip Number: 38981A209 Item 3 If this statement is filed pursuant to §240.13d-1(b) or 240.13d-2(b) or (c), check whether the person filing is a: (a) ¨Broker or dealer registered under section 15 of the Act (15 U.S.C. 78o). (b) oBank as defined in section 3(a)(6) of the Act (15 U.S.C. 78c). (c) oInsurance company as defined in section 3(a)(19) of the Act (15 U.S.C. 78c). (d) oInvestment company registered under section 8 of the Investment Company Act (15 U.S.C. 80a-8). (e) oAn investment adviser in accordance with §240.13d-1(b)(1)(ii)(E). (f) oAn employee benefit plan or endowment fund in accordance with §240.13d-1(b)(ii)(F). (g) oA parent holding company or control person in accordance with §240.13d-1(b)(1)(ii)(G). (h) oA savings association as defined in Section 3(b) of the Federal Deposit Insurance Act (12 U.S.C. 1813). (i) oA church plan that is excluded from the definition of an investment company under section 3(c)(14) of the InvestmentCompany Act of 1940 (15 U.S.C. 80a-3); (j) oGroup in accordance with §240.13d-1(b)(ii)(J). CUSIP No.38981A209 13G Page 4 of 5 Pages Item 4 Ownership (a) Amount beneficially owned212,039,945* (b) Percent of class:9.99% (c) Number of shares as to which the person has: (i) Sole power to vote or to direct the vote: 212,039,945* (ii) Shared power to vote or to direct the vote (iii) Sole power to dispose or to direct the disposition of: 212,039,945* (iv) Shared power to dispose or to direct the disposition of *Consists of Class A Common Stock which the reporting person has the right to acquire by way of conversion of a security as well as shares currently owned. Item 5 Ownership of Five Percent or Less of a Class If this statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be the beneficial owner of more than five percent of the class of securities, check the following¨. Item 6 Ownership of More Than Five Percent on Behalf Of Another Person Item 7 Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on By the Parent Holding Company Item 8 Identification and Classification of Members of The Group Item 9
